Citation Nr: 1643338	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  02-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include on a secondary basis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury. 

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury. 

4.  Entitlement to an increased disability rating in excess of 10 percent for a right ankle disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to May 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO, in part, granted service connection for residuals of right and left knee injuries; each knee was assigned an initial noncompensable disability rating, effective August 30, 2000--the date VA received the Veteran's initial claim for compensation for these disabilities. The Veteran appealed this rating action to the Board. 

By a January 2004 rating decision, the RO assigned initial 10 percent disability ratings to the service-connected right and left knee injuries, effective August 30, 2000.  As the 10 percent ratings do not represent the highest possible benefit for each knee disability, the initial rating claims with respect to the left and right knees remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2003, the Veteran testified at a hearing before a Decision Review Officer (RO hearing).  A copy of the hearing transcript is associated with the record. 

This appeal also stems from an October 2007 rating action.  By that rating action, the RO, in part, denied service connection for migraine headaches.  The RO also increased from noncompensable to 10 percent the disability rating assigned to the service-connected right ankle injury, effective December 1, 2006--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed these determinations to the Board. 

In March 2008, the Board, in part, denied initial disability ratings in excess of 10 percent for residuals of right and left knee injuries. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2010 Memorandum Decision, which became final pursuant to an October 2010 Mandate, the Court vacated and remanded the Board's decisions regarding the Veteran's claims for initial disability ratings for his right and left knee disabilities. In May 2011, the Board remanded the above-cited initial rating claims to the RO; specifically, to have the RO schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities. VA examined the Veteran in August 2011.  A copy of the examination report has been associated with the Veteran's electronic record. 

In June 2012, the Veteran testified at a videoconference hearing before the undersigned at the Montgomery, Alabama RO.  His attorney was present at the Cincinnati, Ohio RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In January 2013, the Board remanded the matters on appeal to the RO for additional development.  Specifically, to have the RO schedule the Veteran for a VA examination to determine the etiology of his current headache disability and to obtain all outstanding treatment reports of the Veteran from the VA Medical Center (VAMC) in Birmingham, Alabama, dated from January 2012 to the current (then) time.  In July 2015 and March 2016, VA examined the Veteran to determine the etiology of his headaches and VA received treatment reports from the above VAMC, dated from April 2015 to the present, respectively.  Copies of the July 2015 VA examination report and treatment records have been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In an August 2015 written argument to the Board, the Veteran's attorney maintained that because of his service-connected disabilities, notably his right ankle disability, the Veteran was employed in a protective environment as illustrated by his being placed on light duty at work, his use of a cane and ability to sit and stand when needed.  Thus, the Veteran's attorney argued that consideration for a claim of entitlement to TDIU should be considered.   (See August 2015 written argument, prepared by the Veteran's attorney).  A claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's attorney's contentions and claims of initial and increased ratings for service-connected bilateral knee and right ankle disabilities on appeal, respectively, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and is before the Board.  Id.

Issues numbered two (2) through five (5) on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's current migraine headaches are manifested by a continuity of symptomatology that has persisted since he was involved in an in-service motor vehicle accident.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, migraine headaches were incurred during his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5013, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of its discussion, the Board observes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) need not be addressed in light of the favorable disposition below.

The Veteran seeks service connection for migraine headaches, to include on a secondary basis.  After a brief discussion of the laws and regulations governing service connection claims, the Board will address the merits of the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, as is relevant here, service connection may be rebuttably presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Such diseases, which include migraine headaches and other organic diseases of the nervous system, may also be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that he currently has migraine headaches that are the result of an in-service motor vehicle accident.  He maintains that he did not initially associate his headaches with the in-service accident, but thought that they were just "normal headaches."  (See June 2012 hearing transcript (T.) at page (pg.) 20).  The Veteran maintains that he initially sought treatment for his headaches from a Dr. W., and at the VA beginning in 2000.  (Id at pages (pgs.) 26-28.)

In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for migraine headaches based on the theory of continuity of symptomatology. 

Turning to Shedden element number one (1), evidence of a current disability, the post-service evidence of record reflects, in part, that a VA clinician diagnosed the Veteran has having migraine headaches, migraine variants, in July 2015.  (See July 2015 VA Headaches (Migraine Headaches) Disability Benefits Questionnaire (DBQ)).  Thus, in light of the foregoing diagnosis, the Board finds that Shedden element number one (1), evidence of a current disability, has been met. 

Regarding Shedden element number two (2), evidence of an inservice injury or disease, the Veteran's service treatment records (STRs) show that he was hit by a motor vehicle traveling at 45 miles per hour as he was trying to exit his motor vehicle in February 1993.  At that time, the Veteran described having a history of "'normal HA's,'" but denied having any headaches at the time of the accident.  An October 1993 periodic examination report reflects that the Veteran's head was evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had headaches.  The remainder of the Veteran's service treatment records (STRs) are devoid of any further complaints of headaches, to include, but not limited to, when he was involved in a second motor vehicle accident in August 1993.  

Nevertheless, the lack of such contemporaneous clinical evidence does not render the Veteran's reports of in-service headaches inherently incredible, nor does it undermine the credibility of his account of continuous post-service headaches.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."). 

Moreover, while a lay person, the Veteran is presumed competent to attest to such in-service and post-service symptoms, which he has personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is competent to identify the medical condition.  Davidson v. Shinseki, 581 F.3d 1313 at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A lay person is competent to identify a headache, and the Veteran's lay testimony, in written statements and in testimony before the undersigned, describing headache symptoms in service supports the later diagnosis of migraines by a VA medical professional.  The Board thus finds that the Veteran's lay evidence is sufficient to establish that he experienced chronic headaches during and since service.  There is no contrary evidence indicating that the headaches did not begin in and continue after service.  Notably, an October 2015 VA treatment report contains a VA physician's assistant's assessment, which was provided after the Veteran gave a history of having had headaches since he was involved in an in-service motor vehicle accident, of traumatic mechanism inciting headaches.  (See October 2015 VA treatment report, associated with a September 2016 written argument, prepared by the Veteran's attorney). 

Accordingly, having established that the Veteran's assertions of in-service and post-service headaches are both credible and competent, the Board finds his statements in this regard supports his claim for service connection on a chronicity basis.  The Veteran effectively contends that his chronic migraine headaches have been manifested by a continuity of symptomatology since he left active duty.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.

The theory of direct entitlement was discounted by a VA physician who examined the Veteran in July 2015.  The July 2015 VA physician opined that the Veteran's migraine headaches are less likely than not related to military service, to include an in-service motor vehicle accident.  In reaching the foregoing conclusion, the VA clinician referenced the Veteran's service treatment records, notably the February 1993 motor vehicle accident, and noted that the Veteran had reported having spine and left knee pain and injuries to other body parts, but that there was no evidence of any loss of consciousness during either accident.  The July 2015 VA physician further noted that service treatment records, dated in 1993 and 1994, did not include any headache complaints, and that there was no post-service evidence of any headaches until June 2005, when the Veteran was seen by VA and was diagnosed with a probable common migraine.  Thus, the July 2015 VA physician opined that the Veteran's migraine headaches were most likely not related to his military service.  (See July 2015 VA opinion).  

The Board notes that the July 2015 VA examiner's statement that there was no post-service evidence of the Veteran having headaches until June 2005 to be in direct contrast to a January 2002 treatment report, wherein the Veteran reported having had headaches for the previous four (4) days.  Thus, the Board finds the July 2015 VA physician's opinion to be of reduced probative value because it is based on an inaccurate premise, namely that there was no post-service evidence of any headaches until June 2005.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Although the July 2015 VA physician acknowledged the Veteran's complaint that he began to experience headaches shortly after returning from the Gulf; it appears she did not consider his assertions regarding continuity of symptomatology.

Here, there is no competent medical opinion evidence that negates the theory of continuity of symptomatology as it pertains to the Veteran's migraine headaches claim.  In fact, an October 2015 VA examiner's assessment of traumatic mechanism inciting headaches, which was provided after the Veteran gave a history of having had headaches since an in-service motor vehicle accident, supports this theory of service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the lay and clinical evidence, summarized above, collectively demonstrates that the Veteran's headaches had their onset in service and service connection for his migraine headaches is warranted under the provisions of 38 C.F.R. § 3.303(b) and Walker, supra.  The Veteran's appeal is, therefore, allowed as to that issue.


ORDER

Service connection for migraine headaches is granted. 


REMAND

The Board finds that prior to further appellate review of the initial and increased rating and TDIU claims, additional substantive development is necessary.  Specifically, the AOJ should schedule the Veteran for a VA joints examination that is consistent with the Court's recent holding in Corriera v. McDonald, No. 13-328, 2016 WL 3591858 (Vet. App. July 5, 2016).  A remand is also necessary to adjudicate the inferred claim of entitlement to TDIU and to consider whether to refer the issue of the Veteran's entitlement to an extraschedular rating.  The Board will discuss each reason for remand separately below. 

i) VA examinations-Right and Left Knees and Right Ankle

In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2015) required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court held "that the final sentence of 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id. at 9 n.8.  

VA most recently examined the Veteran's left and right knees and right ankle in August 2011 and July 2015, respectively.  (See VA Knee/Lower Leg and Ankle examination and DBQ reports, dated in August 2011 and July 2015, respectively).   These reports do not comply with the requirements of Corriera because they do not contain joint testing on both active and passive motion, weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for VA examinations of his left and right knees and right ankle that comply with the requirements in Corriera.  

ii) TDIU-As noted in the Introduction, the Board finds that the record has raised an inferred claim of entitlement to a TDIU rating pursuant to Rice, supra.  The Veteran's attorney has contended that due to his service-connected disabilities, notably his right ankle disability, that he is employed in a protected work environment due to his veteran status.  (See Veteran's attorney's August 2015 written argument to the Board).  Therefore, the Board finds that additional development is required to ascertain the Veteran's income level and whether or not he is employed in a protected work environment or sheltered workshop, or marginally employed.

iii) Extraschedular Consideration 

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) (2015) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id. 

In a September 2016 written argument to VA, the Veteran's attorney maintained that monthly flare-ups and instability that necessitated the use of a cane caused by the Veteran's right ankle disability, as well as the combined effect of the Veteran's service-connected right and left knee and right ankle disabilities, warranted an extraschedular rating.  (See Veteran's Attorney's September 2016 written argument to the Board at pg. 2).  Thus, while on remand, the Board also requests that the RO consider whether to refer the issue of entitlement to an extraschedular rating with regard to his right ankle disability alone, and with regard to the combined effect of all of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that "38 C.F.R. § 3.321(b)(1). . . entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.").

Accordingly, the case is REMANDED to the RO for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the current severity of his left and right knee disabilities.  All relevant electronic records contained in the VBMS electronic file, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left and right knees, active motion, passive motion, weight-bearing and non weight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left and right knee motion:

What is the extent of any additional limitation of any left and right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  

The examiner should note the degree of severity of any instability or subluxation of the left and/or right knee; determine if the knee locks and if so the frequency of the locking; and note the presence of any effusion into the left and/or right knee joint.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right knee disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the right ankle and the paired joint (left ankle), active motion, passive motion, weight-bearing and non weight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all ranges of right ankle motions:

What is the extent of any additional limitation of any right ankle motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  

The examiner should indicate whether the limited motion of the right ankle, if any, is best characterized as marked or moderate.  

The examiner should note the presence, or absence, of (i) ankylosis of the right ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right ankle disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  Send the Veteran notice pertaining to a claim for TDIU and VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask him to complete and return the form.  Ask the Veteran to supply any evidence in support of the TDIU claim to include work history, salary information, and a statement regarding his assertion that he is in a protected work environment, or sheltered workshop due to his veteran status.

5.  Thereafter, the RO should consider whether to forward to the Under Secretary for Benefits or the Director, Compensation Service, the Veteran's claim of entitlement to a TDIU.  The RO is also asked to consider whether to refer to the Under Secretary for Benefits or the Director, Compensation Service, the issue of the Veteran's entitlement to an extraschedular rating.

6.  Readjudicate the issues on appeal, to include the Veteran's entitlement to a TDIU and entitlement to extraschedular ratings on an individual and/or collective basis.  The RO's readjudication of the Veteran's initial and increased rating claims should include the consideration of staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), respectively.  

If any benefit sought on appeal is not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide them with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


